Truly, J.,
delivered the opinion of the court.
The liability of a railroad company as a common carrier does not terminate until the freight has reached the point of destination in good order, notice of its arrival has been given to the consignee, and a reasonable time allowed for its removal. This is the law, irrespective of any custom on the part of railroad companies. Alabama & V. Railway Co. v. Pounder, 82 Miss., 568 (s. c., 35 South., 155). There is no merit in the contention that, as the loss occurred prior to the decision in that case, the appellant is not liable. In the instant case the undisputed proof is that no notice was given appellee of the arrival of his freight. There was, therefore,, nothing for the jury to pass upon, and the peremptory instruction was properly granted.

Affirmed.